NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 20, 2019
                                  Decided March 20, 2019

                                           Before

                        DIANE P. WOOD, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

No. 18-2202

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 17 CR 72-1
MIGUEL BARRERA-SOBERANIS,
    Defendant-Appellant.                          Virginia M. Kendall,
                                                  Judge.

                                         ORDER

       After his removal to Mexico in 2014, Miguel Barrera-Soberanis returned to the
United States and was arrested in 2016 in Lake County, Illinois. He pleaded guilty to
unlawfully reentering the country. See 8 U.S.C. § 1326. The district court sentenced him
to 48 months’ imprisonment—below the Guidelines range of 57 to 71 months—and he
now appeals that sentence. His appointed lawyer, however, moves to withdraw from
the appeal, arguing that it is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967).
Barrera-Soberanis has not responded to counsel’s motion. See CIR. R. 51(b). Because
counsel’s supporting brief explains the nature of the case and addresses issues that an
appeal of this kind might be expected to involve, we limit our review to the subjects she
No. 18-2202                                                                                Page 2

discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v.
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel first informs us that Barrera-Soberanis told her that he does not wish to
withdraw his guilty plea; counsel therefore properly does not discuss the voluntariness
of the plea or the adequacy of Barrera-Soberanis’s plea colloquy. See FED. R. CRIM. P. 11;
United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d
667, 670–71 (7th Cir. 2002).

       Barrera-Soberanis does wish to contest the length of his sentence and the
calculation of his Guidelines range, so counsel explores both potential challenges. She
begins with the Guidelines calculation and correctly concludes that Barrera-Soberanis
has no worthwhile argument. The judge correctly ruled that Barrera-Soberanis had a
base offense level of eight and that he qualified for two eight-level enhancements for
felony convictions before and after his removal in 2014. U.S.S.G. § 2L1.2(a), (b)(2)(B),
(b)(3)(B). The judge also properly reduced his offense level three points for acceptance
of responsibility, yielding a total offense level of 21. See id. § 3E1.1. His criminal history,
which consists of felony trespass to a residence, unlawful possession of a firearm, and
unlawful possession of marijuana, led to a score of seven, see id. § 4A1.1, and a
criminal-history category of IV, see id. ch. 5 pt. A. The district court rightly concluded
that these numbers generate a sentencing range of 57 to 71 months. Id.

       Finally, counsel considers whether Barrera-Soberanis could challenge the
reasonableness of his sentence and properly concludes that such a challenge would also
be pointless. Barrera-Soberanis’s 48-month sentence is below the low end of his
calculated Guidelines range. We would presume that Barrera-Soberanis’s sentence is
reasonable because it is below the range, see United States v. Purham, 795 F.3d 761, 765
(7th Cir. 2015), and we agree with counsel that the record presents no basis to disturb
the presumption. The district judge adequately weighed the relevant factors in 18 U.S.C.
§ 3553(a), including the arguably mitigating factor of violence in Mexico, the serious
nature of returning unlawfully to the United States after removal for committing a
felony, and the need to deter Barrera-Soberanis and others from unlawfully doing the
same. See United States v. Nania, 724 F.3d 824, 838–39 (7th Cir. 2013).

       Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.